I dissent to holding as a matter of law on this record that plaintiff was not a passenger. He bought and paid for a ticket and surrendered it to the conductor. Whether he knew that the conductor thereafter delivered the ticket to the depot agent and got the price back for plaintiff's use so that his status as a passenger ended when he accepted some money from the conductor appears to me to be a jury question.
                            UPON REARGUMENT.
On September 19, 1930, the following opinion was filed: